Citation Nr: 0819534	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  94-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1984 until August 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran provided testimony at a September 2006 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is associated with the claims file.  

This matter was previously before the Board in March 2007.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDINGS OF FACT

1.  The veteran is assigned a combined disability evaluation 
of 60 percent prior to September 29, 2006 and of 90 percent 
therefrom.

2.  The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in April 2007 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Therefore, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in December 2007.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
September 2006 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim on appeal.  

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Marginal employment is not considered 
substantially gainful employment.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's TDIU claim was received in 2003.  Since that 
time, a 40 percent rating was in effect for prostatitis.  He 
is also rated at 20 percent for lumbosacral strain syndrome 
and for status post partial meniscectomy of the right knee.  
He is assigned noncompensable ratings for status post 
dislocation of the proximal interphalangeal joint of the 
fifth right finger, laceration scars of the right thumb, 
residuals of an appendectomy scar, and laceration scars of 
the right elbow.  Additionally, during the pendency of the 
appeal, he was awarded a 70 percent evaluation for depressive 
disorder, effective September 29, 2006.  

Based on the foregoing, a combined disability evaluation of 
60 percent is in effect prior to September 29, 2006, and a 
combined disability evaluation of 90 percent is 
in effect therefrom.  

Accordingly, as of September 29, 2006, the veteran meets the 
threshold requirements set forth under 38 C.F.R. § 4.16(a).  
Therefore, the sole question for consideration is whether he 
is unable to obtain and maintain substantially gainful 
employment due to service-connected disability.  

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

In a VA Form 21-8940 received by the RO in March 2003, the 
veteran indicated that he had last worked full time in May 
1998.  He indicated that his last occupation was that of 
Administrator, a position that he had held for approximately 
6 years.  A subsequent VA Form 21-8940 dated in July 2007 
showed part-time employment as a transportation worker until 
July 2005. 

Regarding educational background, the veteran reported that 
he had completed one year of college.  He listed no 
additional education or training in his 2003 application.  
However, his VA Form 21-8940 dated in July 2007 indicated 
courses in hairstyling and cosmetology, and various Army 
trainings sessions.  He also indicated Native Ojibwe studies.  

Again, the veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the evidence does 
not support the veteran's claim of unemployability.  To the 
contrary, 
a VA examiner in November 2007 reviewed the claims folder and 
concluded that the veteran was not precluded from employment 
as a result of his service-connected disabilities.  In so 
finding, he noted that the clinical records failed to show 
any complaints referable to the right fifth finger disability 
or to the scars of the right elbow or appendectomy over the 
last several years.  Specifically regarding the remote right 
finger injury, it was noted that it did not affect the 
veteran's ability to use a computer keyboard.  The examiner 
stated that such condition, as well as the scar residuals, 
would have no affect on the veteran's ability to perform 
sedentary employment.  

The examiner acknowledged complaints of right knee pain in 
the record.  He further acknowledged that the veteran was 
fitted for a right knee brace, as indicated in a September 
2006 physical therapy note.  The veteran also indicated at 
his September 2006 hearing that he wore the brace "when he 
(thought) of it."  However, the examiner observed that more 
recent records do not reflect continued use of a brace.  In 
any event, while he determined that the right knee disability 
would prevent the veteran from engaging in heavy physical 
labor, and he further noted that even light physical labor 
may not be sustainable.  However, he made no finding that the 
veteran was precluded from a sedentary occupation due to his 
right knee disability.  

The examiner in November 2007 also acknowledged the veteran's 
complaints of low back pain as reflected in the clinical 
records.  However, he observed that an October 2007 report 
showed no objective evidence of spinal tenderness.  The 
examiner again indicated that jobs involving heavy physical 
labor would not be realistic for the veteran, and that light 
physical labor also may not be sustainable.  However, he made 
no finding that the veteran was precluded from a sedentary 
occupation due to his low back disability.  

The VA examiner further noted that the veteran had several 
significant nonservice-connected disorders, including a 
history of traumatic brain injury sustained in a fight while 
he was intoxicated.  He estimated that this brain injury 
contributed to at least 75 percent of the reason for the 
veteran's unemployability.  Therefore, the examiner concluded 
that it was less likely than not that the veteran was unable 
to obtain or manintain employment solely due to his service-
connected disabilities.  

In reaching his conclusion, the VA examiner acknowledged the 
veteran's depressive disorder and expressed his belief that 
the disorder might actually improve with the stability 
offered by sedentary or light physical labor.  

Because the VA examiner in November 2007 reviewed the claims 
folder and offered a detailed rationale that took into 
account all of the veteran's service-connected and 
nonservice-connected disabilities, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The veteran himself believes that he 
is unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


ORDER


Entitlement to TDIU is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


